          Case 5:21-cv-00178-R Document 14 Filed 04/19/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

MATTHEW CUMMINS,                           )
                                           )
                     Petitioner,           )
                                           )
v.                                         )      No. CIV-21-178-R
                                           )
JIMMY MARTIN,                              )
                                           )
                                           )
                     Respondent.           )

                                          ORDER

       Petitioner, a state prisoner, filed this action seeking a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. Pursuant to 28 U.S.C. § 636(b)(1)(B) the matter was referred to United

States Magistrate Judge Gary M. Purcell. On April 5, 2021, Judge Purcell issued a Report

and Recommendation wherein he recommended that the Petition be dismissed without

prejudice. (Doc. No. 12). The matter is currently before the Court on Petitioner’s timely

objection to the Report and Recommendation, which gives rise to this Court’s obligation

to undertake a de novo review of those portions of the Report and Recommendation to

which Petitioner makes specific objection. (Doc. No. 13). Having completed such review,

the Court finds as follows.

       Petitioner is challenging the State’s exercise of jurisdiction over his criminal case

pursuant to McGirt v. Oklahoma, 591 U.S. ---, 140 S.Ct. 2452 (2020). Specifically,

Petitioner contends that he is Indian and committed his crimes in Indian country and

therefore was not subject to prosecution by the State of Oklahoma. After reciting the

procedural history of Petitioner’s case, including contentions by Petitioner that he raised
                Case 5:21-cv-00178-R Document 14 Filed 04/19/21 Page 2 of 3




this issue with the District Court of Comanche County, Judge Purcell concluded that

Petitioner has not exhausted his claims by addressing the issue to the Oklahoma Court of

Criminal Appeals as required before this Court may consider his habeas claims. In his

objection Petitioner argues, “at what point is the Petitioner supposed to exhaust the State’s

remedies when he is illegally incarcerated by such State.” (Doc. No. 13). Citing 28 U.S.C.

§ 2254(d), which he contends requires that the conviction have been entered by a “state

court of competent jurisdiction.” (Doc. No. 13).1 He concludes his objection by

“requir[ing] this Court to adhere to 28 U.S.C. § 2243.”

           Judge Purcell’s recommendation adheres to 28 U.S.C. § 2243, because “it appears

from the application that the applicant or person detained is not entitled” to issuance of the

writ because he has not exhausted his claim of by presenting it to the Oklahoma Court of

Criminal Appeals. See also Rule 4 of the Rules Governing Section 2254 Cases.

Additionally, 28 U.S.C. § 2254(b)(1)(A) requires exhaustion of state court remedies, and

there is no authority for concluding that a state court’s alleged lack of jurisdiction provides

a basis for excusing the statutory exhaustion requirement. See Largent v. Nunn, Case No.

CIV-20-683-J, 2020 WL 6734673, at *2 (W.D. Okla. Oct. 20, 2020) (“the Section 2254

exhaustion requirement contains no exception for jurisdictional claims.”), adopted 2020

WL 6731112 (W.D. Okla. Nov. 16, 2020); see also Blanket v. Watkins, 44 F. App'x 350,

351 (10th Cir. 2002) (“[The petitioner's] proffered reason for not exhausting—that the State

... lacks jurisdiction over these claims—lacks merit.”)



1
    Petitioner cites to 28 U.S.C. § 2254(d)(4), a section that does not exist.


                                                              2
           Case 5:21-cv-00178-R Document 14 Filed 04/19/21 Page 3 of 3




      For the reasons set forth herein, the Report and Recommendation is ADOPTED IN

ITS ENTIRETY and the Petition is DISMISSED WITHOUT PREJUDICE for failure to

exhaust.

      IT IS SO ORDERED this 19th day of April 2021.




                                        3
